Per Curiam.
Defendant appeals from a conviction for aggravated robbery, Minn. St. 609.245, following a trial by jury, and from the order of the trial court denying his motion for a new trial. The two grounds for appeal are that the evidence does not support the verdict and that, the prosecutor’s closing argument was so improper as to be prejudicial. A review of the testimony shows that ample evidence supported the jury’s verdict.
The closing argument by the prosecutor contains some questionable remarks but was not so prejudicial as to warrant a new trial. Moreover, defendant did not object to the remarks, move for a mistrial, or seek corrective instructions.
The conviction and the order denying a new trial are affirmed.